In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-534 CR

____________________


GREGORY WAYNE HAVARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 77031




MEMORANDUM OPINION (1)
	Gregory Wayne Havard was convicted and sentenced on an indictment for
aggravated assault.  Havard filed a notice of appeal on November 5, 2003.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On December 23, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The appellant received an
extension of time to obtain an amended certification, but the trial court denied the
appellant's motion for permission to appeal.  The record has not been supplemented with
an amended certification.  Because a certification that shows the defendant has the right
of appeal has not been made part of the record, the appeal must be dismissed.  See Tex.
R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered January 29, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.